SUMMARY ORDER

This appeal involves the consent judgment entered after Vladimir Yakovlevich Ostashko defaulted on a loan from the Commercial Bank of Informatics, Computing Technique Development Bank Informtechnika. Zuritta-Teks, Ltd. (“Zuritta”), assignee of that judgment, appeals from the district court’s conclusion that the consent judgment constituted a fraudulent conveyance in violation of New York Debt. & Cred. Law § 276 (“NYDCL”) and a constructive fraud in violation of NYDCL §§ 273, 275. Zuritta appeals also the district court’s remedy and its finding that Vladimir violated an injunction imposed in New York Supreme Court. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews the district court’s factual findings following a bench trial with great deference and does not set them aside unless they are “clearly erroneous.” Scribner v. Summers, 84 F.3d 554, 557 (2d Cir.1996). The district court’s legal conclusions, as well as its resolution of mixed questions of law and fact, are reviewed de novo. Id.
For the reasons substantially stated by the district court, the consent judgment constituted a fraudulent conveyance in violation of NYDCL § 276. It is therefore unnecessary to review the district court’s conclusion that the consent judgment also constituted a constructive fraud. We have considered Zuritta’s remaining arguments and find them unpersuasive.
The judgment of the district court is hereby AFFIRMED.